


EXHIBIT 10.38

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
the 20th day of March, 2009, by and between Cimarex Energy Co., a Delaware
corporation (the “Company”), and Harold R. Logan, Jr. (the “Indemnitee”).

 

RECITALS:

 

A.                                    The Company desires the benefits of having
Indemnitee serve as a director and/or officer secure in the knowledge that any
expenses, liability and/or losses incurred by Indemnitee in Indemnitee’s good
faith service to the Company will be borne by the Company or its successors and
assigns.

 

B.                                    Indemnitee is willing to serve in
Indemnitee’s position with the Company only on the condition that Intemnitee be
indemnified for such expenses, liability and losses.

 

C.                                    The Company’s Certificate of Incorporation
and By-laws allow and require the Company to indemnify its directors, officers
and agents to the maximum extent permitted under Delaware Law.

 

D.                                    Indemnitee desires to have the benefits of
an agreement with the Company covering Indemnitee’s rights to indemnification in
order to provide greater certainty as to the scope, permanency and
enforceability of such rights, and the Company is willing to enter into such an
agreement to enhance its ability to attract and retain directors and officers.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director and/or officer of the Company, the parties hereby agree as follows:

 

1.                                      Definitions. For purposes of this
Agreement:

 

1.1                               “Agent” shall mean any person who is or was a
director, officer, employee or agent of the Company or a subsidiary of the
Company whether serving in such capacity or as a director, officer, employee,
agent, fiduciary or other official of another Enterprise (whether for profit or
not for profit) at the request of, for the convenience of, or to represent the
interests of the Company or a subsidiary of the Company.

 

1.2                               “Change of Control” shall have the same
meaning as defined in the Cimarex 2002 Stock Incentive Plan, as it may be
amended from time to time.

 

1.3                               “Delaware Law” means the Delaware General
Corporation Law, as amended and in effect from time to time or any successor or
other statutes of Delaware having similar import and effect.

 

1.4                               “Enterprise” shall mean the Company and any
other corporation, partnership, joint venture, trust, employee benefit plan or
other entity that Indemnitee is or was

 

1

--------------------------------------------------------------------------------


 

serving at the request of, for the convenience of, or to represent the interests
of the Company as a director, officer, employee, agent, fiduciary or other
official.

 

1.5                               “Expenses” shall be broadly construed and
shall include, without limitation, (a) all direct and indirect costs incurred,
paid or accrued, (b) all attorneys’ fees, retainers, court costs, transcripts,
fees of experts, witness fees, travel expenses, food and lodging expenses while
traveling, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service, freight or other transportation fees and expenses,
(c) all other disbursements and out-of-pocket expenses, (d) amounts paid in
settlement, to the extent not prohibited by Delaware Law, (e) reasonable
compensation for time spent by Indemnitee for which Indemnitee is otherwise not
compensated by the Company or any third party, actually and reasonably incurred
in connection with or arising out of a Proceeding, including a Proceeding by
Indemnitee to establish or enforce a right to indemnification under this
Agreement, applicable law or otherwise, and (f) any and all federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses.

 

1.6                               “Independent Counsel” shall mean a law firm or
a member of a law firm that neither is presently nor in the past five years has
been retained to represent: (a) the Company, an affiliate of the Company or
Indemnitee in any matter material to either party or (b) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s right to indemnification under this
Agreement.

 

1.7                               “Independent Director” shall mean a director
of the Company who is not and was not a party to the Proceeding in respect of
which indemnification is being sought by Indemnitee.

 

1.8                               “Liabilities” shall mean liabilities of any
type whatsoever, including, but not limited to, judgments or fines, ERISA or
other excise taxes and penalties, and amounts paid in settlement (including all
interest, assessments or other charges paid or payable in connection with any of
the foregoing) actually and reasonably incurred by Indemnitee in connection with
a Proceeding.

 

1.9                               “Proceeding” shall mean any pending,
threatened or completed action, hearing, suit or any other proceeding, whether
civil, criminal, arbitrative, administrative, investigative or any alternative
dispute resolution mechanism, including without limitation any such Proceeding
brought by or in the right of the Company.

 

2.                                      Employment Rights and Duties.  Subject
to any other obligations imposed on either of the parties by contract or by law,
and with the understanding that this Agreement is not intended to confer
employment rights on either party which they did not possess on the date of its
execution, Indemnitee agrees to serve as a director or officer so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the Certificate

 

2

--------------------------------------------------------------------------------


 

of Incorporation and By-laws of the Company or any subsidiary of the Company and
until such time as Indemnitee resigns or fails to stand for election or until
Indemnitee’s employment, if any, terminates. Indemnitee may from time to time
also perform other services at the request, or for the convenience of, or
otherwise benefiting the Company. Indemnitee may at any time and for any reason
resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.

 

3.                                      Indemnification.

 

3.1                               The Company shall indemnify Indemnitee to the
fullest extent authorized or permitted by Delaware Law, and as Delaware Law may
from time to time be amended (but, in the case of any such amendment, only to
the extent such amendment permits the Company to provide broader indemnification
rights under Delaware Law), against any and all Liabilities and Expenses.  The
right to indemnification conferred in this Agreement shall be presumed to have
been relied upon by Indemnitee in serving or continuing to serve the Company as
a director and/or officer and shall be enforceable as a contract right.

 

3.2                               In addition to, and without regard to any
limitations on, the indemnification provided for in paragraph 3.1 of this
Agreement, the Company shall and hereby does indemnify and hold harmless
Indemnitee against any and all Liabilities and Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf if, in connection with
Indemnitee’s service as an Agent, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding.  The only limitations that shall
exist upon the Company’s obligations pursuant to this paragraph 3.2 shall be
that the Company shall not be obligated to make any payment to Indemnitee that
is finally determined (under the procedures, and subject to the presumptions,
set forth in Sections 5 and 6 hereof) to be unlawful or not otherwise permitted
pursuant to the terms of this Agreement.

 

4.                                      Advancement of Expenses.

 

4.1                               All Expenses incurred by or on behalf of
Indemnitee shall be advanced by the Company to Indemnitee within twenty days
after the receipt by the Company of a written request for such advance which may
be made from time to time, whether prior to or after final disposition of a
Proceeding (unless there has been a final determination by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified for such
Expenses). Indemnitee’s entitlement to advancement of Expenses shall include
those incurred in connection with any Proceeding by Indemnitee seeking a
determination, an adjudication or an award in arbitration pursuant to this
Agreement. The requests shall reasonably evidence the Expenses incurred by
Indemnitee in connection therewith. Indemnitee hereby undertakes to repay the
amounts advanced if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified pursuant to the terms of this Agreement.

 

4.2                               Notwithstanding any other provision in this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by Indemnitee in connection
therewith.

 

3

--------------------------------------------------------------------------------


 

5.                                      Procedure for Determination of
Entitlement to Indemnification.

 

5.1                               Whenever Indemnitee believes that Indemnitee
is entitled to indemnification pursuant to this Agreement, Indemnitee shall
submit a written request for indemnification (the “Indemnification Request”) to
the Company to the attention of the President with a copy to the Secretary. This
request shall include documentation or information which is necessary for the
determination of entitlement to indemnification and which is reasonably
available to Indemnitee. Determination of Indemnitee’s entitlement to
indemnification shall be made no later than forty-five days after receipt of the
Indemnification Request. The President or the Secretary shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors of the Company (the “Board”) in writing that Indemnitee has made such
request for indemnification.

 

5.2                               Indemnitee shall set forth in the
Indemnification Request one of the following methods to determine whether
Indemnitee is entitled to indemnification:

 

(a)                                 A majority vote of Independent Directors
even though less than a quorum or a written opinion of an Independent Counsel
(provided there are no such directors or if such directors so direct).

 

(b)                                 In the event of a Change of Control, a
written opinion of Independent Counsel.

 

(c)                                  A decision by the court in which the
Proceeding is or was pending upon application by Indemnitee.

 

(d)                                 If the Board so agrees, by the stockholders
of the Company in a vote that excludes the shares held by directors who are not
Independent Directors.

 

The Company agrees to bear any and all costs and expenses incurred by Indemnitee
or the Company in connection with the determination of Indemnitee’s entitlement
to indemnification by any of the above forums.

 

6.                                      Presumptions and Effect of Certain
Proceedings.  It is the intent of this Agreement to secure for Indemnitee rights
of indemnity that are as favorable as may be permitted under Delaware Law and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following presumptions shall apply in the event of any question as to whether
Indemnitee is entitled to indemnification under this Agreement:

 

6.1                               In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement.  Anyone seeking to overcome this presumption shall have
the burden of proof and the burden of persuasion.  Neither the failure of the
Company (including by its Board or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its Board or Independent Counsel) that

 

4

--------------------------------------------------------------------------------


 

Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

6.2                               The knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.  It shall be presumed that Indemnitee has at all times
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company.  Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion.

 

6.3                               Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement.  Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

6.4                               The Company acknowledges that a settlement or
other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty.  In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion.

 

6.5                               The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement, arbitration
award or conviction, or upon a plea of nolo contendere or its equivalent, shall
not, of itself, (a) adversely affect the rights of Indemnitee to indemnification
except as indemnification may be expressly prohibited under this Agreement, (b)
create a presumption that Indemnitee did not act in good faith and in a manner
which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or (c), with respect to any criminal Proceeding, create
a presumption that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

7.                                      Remedies of Indemnitee in Cases of
Determination not to Indemnify or to Advance Expenses.

 

7.1                               In the event that (a) an initial determination
is made that Indemnitee is not entitled to indemnification, (b) advances for
Expenses are not made when and as required by this Agreement, (c) payment has
not been timely made following a determination of entitlement to

 

5

--------------------------------------------------------------------------------


 

indemnification pursuant to this Agreement or (d) Indemnitee otherwise seeks
enforcement of this Agreement, Indemnitee shall be entitled to a final
adjudication in an appropriate court of the State of Delaware of Indemnitee’s
entitlement to such indemnification or advance. Alternatively, Indemnitee at
Indemnitee’s option may seek an award in arbitration. If the parties are unable
to agree on an arbitrator, the parties shall provide the American Arbitration
Association (“AAA”) with a statement of the nature of the dispute and the
desired qualifications of the arbitrator. AAA shall then provide a list of three
available arbitrators. Each party may strike one of the names on the list, and
the remaining person shall serve as the arbitrator. If both parties strike the
same person, AAA shall select the arbitrator from the other two names. The
arbitration award shall be made within ninety days following the demand for
arbitration. The arbitration shall take place in Denver, Colorado, and the
provisions of Delaware law shall apply to any such arbitration. The Company
shall not oppose Indemnitee’s right to seek any such adjudication or arbitration
award. In any such proceeding or arbitration Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proof to overcome that presumption and the burden of persuasion.

 

7.2                               An initial determination, in whole or in part,
that Indemnitee is not entitled to indemnification shall create no presumption
in any judicial proceeding or arbitration that Indemnitee has not met the
applicable standard of conduct for, or is otherwise not entitled to,
indemnification.

 

7.3                               If an initial determination is made or deemed
to have been made pursuant to the terms of this Agreement that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination in
the absence of (a) a misrepresentation of a material fact by Indemnitee in the
request for indemnification or (b) a specific finding (which has become final)
by a court of competent jurisdiction that all or any part of such
indemnification is expressly prohibited by law.

 

7.4                               The Company and Indemnitee agree that a
monetary remedy for breach of this Agreement, at some later date, will be
inadequate, impracticable and difficult of proof, and further agree that such
breach would cause Indemnitee irreparable harm. Accordingly, the Company and
Indemnitee agree that Indemnitee shall be entitled to temporary and permanent
injunctive relief to enforce this Agreement without the necessity of proving
actual damages or irreparable harm. The Company and Indemnitee further agree
that Indemnitee shall be entitled to such injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bond or other undertaking in connection therewith. Any
such requirement of bond or undertaking is hereby waived by the Company, and the
Company acknowledges that in the absence of such a waiver, a bond or undertaking
may be required by the court.

 

7.5                               The Company shall be precluded from asserting
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable. The Company shall stipulate in any such court or before any
such arbitrator that the Company is bound by all the provisions of this
Agreement and is precluded from making any assertion to the contrary. Expenses
incurred by Indemnitee in connection with Indemnitee’s request for
indemnification under, seeking enforcement of or to recover damages for breach
of this Agreement shall be borne and advanced by the Company.

 

6

--------------------------------------------------------------------------------


 

8.                                      Non-Exclusivity; Insurance; and
Subrogation.

 

8.1                               The rights of indemnification and advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation or By-laws of the Company, any agreement,
a vote of stockholders, a resolution of the Board or otherwise.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

8.2                               To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents or fiduciaries of the Company or of any other
Enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for persons serving in a
similar capacity as Indemnitee (e.g., as a director and/or officer) under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

8.3                               In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

9.                                      Limitations on Indemnification.  No
indemnification pursuant to Section 3 of this Agreement shall be paid by the
Company nor shall Expenses be advanced by the Company pursuant to Section 4 of
this Agreement if any of the following circumstances exist:

 

9.1                               To the extent that Indemnitee is reimbursed
pursuant to such insurance as may exist for Indemnitee’s benefit.
Notwithstanding the availability of such insurance, Indemnitee also may claim
indemnification from the Company pursuant to this Agreement by assigning to the
Company any claims under such insurance to the extent Indemnitee is paid by the
Company.  Indemnitee shall reimburse the Company for any sums Indemnitee
receives as indemnification from other sources to the extent of any amount paid
to Indemnitee for that purpose by the Company;

 

9.2                               On account and to the extent of any wholly or
partially successful claim against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange

 

7

--------------------------------------------------------------------------------


 

Act of 1934, as amended, and amendments thereto or similar provisions of any
federal, state or local statutory law;

 

9.3                               In connection with a judicial action by or in
the right of the Company, in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable for gross negligence or
intentional misconduct in the performance of Indemnitee’s duty to the Company
unless, and only to the extent that, any court in which such action was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as such court shall deem
proper;

 

9.4                               If it is proved by final judgment in a court
of law or other final adjudication to have been based upon or attributable to
Indemnitee’s having gained any personal profit or advantage to which Indemnitee
was not legally entitled;

 

9.5                               Except as otherwise provided in this Agreement
(including paragraph 4.1), in connection with all or any part of a Proceeding
which is initiated or maintained by or on behalf of Indemnitee, or any
Proceeding by Indemnitee against the Company or its directors, officers,
employees or other agents, unless (a) such indemnification is expressly required
to be made by Delaware Law, (b) the Proceeding was authorized by a majority of
the Independent Directors (c) there has been a Change of Control, or (d) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under Delaware Law; or

 

9.6                               Any judgment, fine or penalty that the Company
is prohibited by applicable law from paying as indemnity.

 

10.                               Duration and Scope of Agreement; Binding
Effect. All agreements and obligations of the Company contained herein shall
continue so long as Indemnitee shall be subject to any possible Proceeding
subject to indemnification by reason of the fact that Indemnitee is or was an
Agent and shall be applicable to Proceedings commenced or continued after
execution of this Agreement, whether arising from acts or omissions occurring
before or after such execution.  This Agreement shall be binding upon the
Company and its successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company) and shall inure to
the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors, administrators and other legal representatives.

 

11.                               Notice by Indemnitee, Defense of Claims and
Contribution.

 

11.1                        Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may be
subject to indemnification hereunder, whether civil, criminal, arbitrative,
administrative or investigative; but the omission so to notify the Company will
not relieve it from any liability which it may have to Indemnitee if such
omission does not actually materially prejudice the Company’s rights and, if
such omission does materially prejudice the Company’s rights, it will relieve
the Company from liability only to the

 

8

--------------------------------------------------------------------------------


 

extent of such prejudice; nor will such omission relieve the Company from any
liability which it may have to Indemnitee otherwise than under this Agreement.
With respect to any Proceeding:

 

(a)                                 The Company shall be entitled to participate
therein at its own expense;

 

(b)                                 Except as otherwise provided below, to the
extent that it may wish, the Company jointly with any other indemnifying party
similarly notified shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election so to assume the defense thereof and the assumption
of such defense, the Company shall not be liable to Indemnitee under this
Agreement for any attorney fees or costs subsequently incurred by Indemnitee in
connection with Indemnitee’s defense except as otherwise provided below.
Indemnitee shall have the right to employ separate counsel in such Proceeding
but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of the defense thereof and the assumption of such defense
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or that the
Company’s counsel may not be adequately representing Indemnitee or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the Company; and

 

(c)                                  The Company will not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any action
or claim effected without its prior written consent.  The Company shall not
settle any action or claim which would impose any Expense, Liability,
limitation, obligation or penalty on Indemnitee without Indemnitee’s prior
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
its or Indemnitee’s respective consent to any proposed settlement.

 

11.2                        Contribution.  To the extent the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s status as an
Agent of the Company, the Company, in lieu of indemnifying Indemnitee, and in
the absence of personal enrichment, acts of intentional fraud or dishonesty or
criminal conduct on the part of the Indemnitee, shall contribute to the amount
of any and all Expenses, judgments, fines, or penalties assessed against or
incurred or paid by Indemnitee on account of such Proceeding and any and all
amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault with respect to

 

9

--------------------------------------------------------------------------------


 

such matter (collectively, including the Company, the “Third Parties”) on the
other hand. The relative fault of the Third Parties and Indemnitee shall be
determined (i) by reference to the relative fault of Indemnitee as determined by
the court or other governmental agency assessing the Contribution Amounts or
(ii) to the extent such court or other governmental agency does not apportion
relative fault, by the Independent Counsel (or such other party which makes a
determination under Section 5) after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the subject matter of the Proceedings and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this paragraph 11.2 were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in this
paragraph 11.2.

 

12.                               Miscellaneous Provisions.

 

12.1                        Severability; Partial Indemnity.  If any provision
or provisions of this Agreement (or any portion thereof) shall be held by a
court of competent jurisdiction to be invalid, illegal or unenforceable for any
reason whatsoever: (a) such provision shall be limited or modified in its
application to the minimum extent necessary to avoid the invalidity, illegality
or unenforceability of such provision; (b) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision (or portion thereof) held invalid, illegal or
unenforceable. If Indemnitee is not wholly successful in any Proceeding or in
the defense of any claim, issue or matter therein, but is successful on the
merits or otherwise as to one or more but less than all claims, issues, or
matters, the Company shall indemnify Indemnitee against all Expenses incurred by
or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter.  For purposes of this paragraph 12.1, the term
“successful on the merits or otherwise” shall include, but not be limited to,
(i) any termination, withdrawal or dismissal (with or without prejudice) of any
action against Indemnitee without any express finding of liability or guilt
against Indemnitee, or (ii) the settlement of any action, pursuant to which
Indemnitee pays less than $10,000.

 

12.2                        Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement. Only one such counterpart, signed by the party against whom
enforceability is sought, needs to be produced to evidence the existence of this
Agreement.

 

12.3                        Interpretation of Agreement.  It is understood that
the parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent not now or hereafter
prohibited by law.

 

12.4                        Headings.  The headings of the Sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

10

--------------------------------------------------------------------------------

 

12.5                        Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties to this Agreement. No waiver of any provision of
this Agreement shall be deemed to constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver. No waiver of any provision of this Agreement shall be effective unless
executed in writing.

 

12.6                        Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when (a) delivered in person (by express courier or otherwise) and
receipted for by the party to whom said notice or other communication shall have
been directed; (b) received by telegraphic or other electronic means (including
facsimile, telecopy, telex and e-mail) with confirmation of transmission by the
transmitting equipment or (c) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, as follows:

 

If to Indemnitee:

 

Harold R. Logan, Jr.

 

 

1700 Broadway, Suite 2020

 

 

Denver, CO 80290

 

 

 

If to the Company:

 

Cimarex Energy Co.

 

 

1700 Lincoln Street, Suite 1800

 

 

Denver, CO 80203

 

 

Attn: General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

12.7                        Governing Law, Venue and Consent to Jurisdiction. 
This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules.  Subject to Indemnitee’s
rights under paragraph 7.1 and the final two sentences of this paragraph 12.7,
the Company and Indemnitee hereby irrevocably and unconditionally (i) agree that
any action or proceeding arising out of or in connection with this Agreement
shall be brought only in the Chancery Court of the State of Delaware (the
“Delaware Court”), and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.  Notwithstanding the
foregoing, Indemnitee may, in Indemnitee’s sole discretion, elect to bring any
action or proceeding arising out of or in connection with this Agreement in any
federal or state court located in the State of Colorado.  If Indemnitee makes
such election, the Company hereby irrevocably and unconditionally (i) consents
to submit to the exclusive jurisdiction of such state or federal court located
in the State of Colorado (the “Colorado Court”) for purposes of any action or
proceeding arising out of or in connection with this Agreement, (ii) waives any
objection to the laying of venue of any such action or proceeding in such
Colorado Court, and

 

11

--------------------------------------------------------------------------------


 

(iii) waives, and agrees not to plead or to make, any claim that any such action
or proceeding brought in such Colorado Court has been brought in an improper or
inconvenient forum.

 

12.8                        Entire Agreement.  This Agreement represents the
entire agreement between the parties hereto, and there are no other agreements,
contracts or understanding between the parties hereto with respect to the
subject matter of this Agreement, except as specifically referred to herein or
as provided in Sections 3 and 8 hereof.

 

[The remainder of this page has been left intentionally blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

COMPANY:

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

/s/ F. H. Merelli

 

Name: F. H. Merelli

 

Title: Chief Executive Officer and President

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

/s/ Harold R. Logan, Jr.

 

Name: Harold R. Logan, Jr.

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------
